DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qian Gu on 06/09/2022.
The application has been amended as follows: 
In claim 1, line 4, the term “a base” after the term “shaft,” has been deleted, and a term --- a first base --- has been added after the term “shaft,”;
In claim 1, line 4, the term “a base” after the term “a bearing end cover A,” has been deleted, and a term --- a second base --- has been added after the term “a bearing end cover A,”;
In claim 1, line 7, the term “the base” after the term “and” has been deleted, and a term --- the first base --- has been added after the term “and”;
In claim 1, line 9, the term “the base” after the term “and” has been deleted, and a term --- the second base --- has been added after the term “and”;
In claim 1, line 10, the term “the base” after the term “inside” has been deleted, and a term --- the second base --- has been added after the term “inside”;
In claim 1, line 19, the term “the base” after the term “on” has been deleted, and a term --- the first base --- has been added after the term “on”.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a water blowing device, being composed of a wheel positioning rotating part and a wheel water blowing part, wherein the wheel positioning rotating part comprises a rack, a servo motor A, a connecting shaft, a first base, a rotating shaft, a rotary oil cylinder, a bearing A, a bearing end cover A, a second base, a bearing B, a bearing end cover B, a shaft, a shaft sleeve, contacts, springs, linear bearings and a synchronous cam; 
the servo motor A and the first base are mounted on the rack; the rotating shaft is connected with an output shaft of the servo motor A through the connecting shaft; the rotary oil cylinder, the shaft sleeve and the second base are mounted on the rotating shaft; the bearing B and the shaft are sealed inside the second base by the bearing end cover B, and two ends of the shaft are respectively connected with an output shaft of the rotary oil cylinder and the synchronous cam; three or more linear bearings are uniformly mounted on a side wall of the shaft sleeve; a side wall of the synchronous cam is provided with three or more uniformly distributed arc surfaces; the springs and the linear bearings are arranged on the ends of outer sides of the three or more contacts in a penetrating manner, and the ends of inner sides of the three or more contacts are connected with the arc surfaces of the high-precision synchronous cam; two ends of the springs are respectively in contact with shaft end surfaces of the linear bearings and the contacts; inner side ends of the contacts tightly press against the synchronous cam all the time; and the rotating shaft is mounted on the first base through the bearing A and the bearing end cover A; 
the wheel water blowing part comprises a mounting rack, spray nozzles, spray nozzle support frames, mounting seats and sliding chutes; and 
the mounting rack is fixedly arranged on the rack and is provided with a series of sliding chutes, the mounting seats are mounted in the sliding chutes of the mounting rack, and the spray nozzles are mounted on the mounting seats through the spray nozzle support frames.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Liu et al. (US 2018/0010851) discloses “A water blowing device, being composed of a wheel positioning rotating part and a wheel water blowing part, wherein the wheel positioning rotating part comprises a rack, a servo motor A, a connecting shaft, a first base, a rotating shaft, ..., a bearing A, a bearing end cover A, a second base, a bearing B, a bearing end cover B, a shaft, a shaft sleeve, ...; the servo motor A and the first base are mounted on the rack; ...; the wheel water blowing part comprises a mounting rack, spray nozzles, spray nozzle support frames, ...; and the mounting rack is fixedly arranged on the rack ….”.  However, Liu et al. does not disclose the limitations of “... wherein the wheel positioning rotating part comprises ..., a rotary oil cylinder, ..., contacts, springs, linear bearings and a synchronous cam; ...; the rotating shaft is connected with an output shaft of the servo motor A through the connecting shaft; the rotary oil cylinder, the shaft sleeve and the second base are mounted on the rotating shaft; the bearing B and the shaft are sealed inside the second base by the bearing end cover B, and two ends of the shaft are respectively connected with an output shaft of the rotary oil cylinder and the synchronous cam; three or more linear bearings are uniformly mounted on a side wall of the shaft sleeve; a side wall of the synchronous cam is provided with three or more uniformly distributed arc surfaces; the springs and the linear bearings are arranged on the ends of outer sides of the three or more contacts in a penetrating manner, and the ends of inner sides of the three or more contacts are connected with the arc surfaces of the high-precision synchronous cam; two ends of the springs are respectively in contact with shaft end surfaces of the linear bearings and the contacts; inner side ends of the contacts tightly press against the synchronous cam all the time; and the rotating shaft is mounted on the first base through the bearing A and the bearing end cover A; the wheel water blowing part comprises ..., mounting seats and sliding chutes; and the mounting rack ... is provided with a series of sliding chutes, the mounting seats are mounted in the sliding chutes of the mounting rack, and the spray nozzles are mounted on the mounting seats through the spray nozzle support frames.”
Therefore, allowance of claims 1-4 is indicated because the prior art of record does not show or fairly suggest ... wherein the wheel positioning rotating part comprises ..., a rotary oil cylinder, ..., contacts, springs, linear bearings and a synchronous cam; ...; the rotating shaft is connected with an output shaft of the servo motor A through the connecting shaft; the rotary oil cylinder, the shaft sleeve and the second base are mounted on the rotating shaft; the bearing B and the shaft are sealed inside the second base by the bearing end cover B, and two ends of the shaft are respectively connected with an output shaft of the rotary oil cylinder and the synchronous cam; three or more linear bearings are uniformly mounted on a side wall of the shaft sleeve; a side wall of the synchronous cam is provided with three or more uniformly distributed arc surfaces; the springs and the linear bearings are arranged on the ends of outer sides of the three or more contacts in a penetrating manner, and the ends of inner sides of the three or more contacts are connected with the arc surfaces of the high-precision synchronous cam; two ends of the springs are respectively in contact with shaft end surfaces of the linear bearings and the contacts; inner side ends of the contacts tightly press against the synchronous cam all the time; and the rotating shaft is mounted on the first base through the bearing A and the bearing end cover A; the wheel water blowing part comprises ..., mounting seats and sliding chutes; and the mounting rack ... is provided with a series of sliding chutes, the mounting seats are mounted in the sliding chutes of the mounting rack, and the spray nozzles are mounted on the mounting seats through the spray nozzle support frames in combination with the structural elements and/or method steps recited in at least claims 1-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762